 

Case 2:16-cr-00566-TS-EJF Document 164 Filed 05/10/19 Page 1 of 2

FlLep
My Uf,
i
Wer Hk Stance |
IN THE UNITED STATES COURT FOR THE DISTRICT OF UTAH “4/0795 PST,

CENTRAL DIVISION 5,

 

“CA
FE
UNITED STATES OF AMERICA Case No. 2:16cr00566-001 TS
Plaintiff,
v8. CONSENT TO ENTRY OF PLEA

OF GUILTY BEFORE THE
MAGISTRATE JUDGE AND

STEPHEN PLATO MCRAE ORDER OF REFERENCE

Defendant(s).

 

 

Pursuant to 28 U.S.C. § 636(b)(3), the defendant, STEPHEN PLATO MCRAE, after
consultation and agreement with counsel, consents to United States Magistrate Judge James P.
O'Hara accepting defendant’s plea of guilty and to the Magistrate Judge conducting proceedings
pursuant to Rule 11 of the Federal Rules of Criminal Procedure. The defendant also
acknowledges and understands that sentencing on his plea of guilty will be before the assigned
District Judge after a pre-sentence investigation and report, and compliance with Fed.R.Crim.P.
32.

The United States, by and through the undersigned Assistant United States Attorney,
consents to the Magistrate Judge conducting plea proceedings pursuant to Fed.R.Crim.P. 11, and

accepting the defendant’s plea of guilty as indicated above, pursuant to such proceedings.

 
Case 2:16-cr-00566-TS-EJF Document 164 Filed 05/10/19 Page 2 of 2

DATED this [0 day of May, 2019.

Defendan

Attorney for Defendant

 

   
 
   

Assistant United States

ORDER OF REFERENCE

Pursuant to 28 U.S.C. § 636(b)(3), and the consent of the parties above mentioned,
including the defendant,

IT IS HEREBY ORDERED that United States Magistrate Judge James P. O'Hara shall
hear and conduct plea rendering under Fed.R.Crim.P. 11, and may accept the plea of guilty from
the defendant pursuant thereto after full compliance with Fed.R.Crim.P. 11.

Dated this 9th_ day of May, 2019.

BY THE COURT:

Ted fewer
Unrfited States District Judge

 

 

 
